UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

    ROBERT A. MCNEIL,
            Plaintiff
          v.
                                                          Civil Action No. 15-1288 (CKK)
    COMMISSIONER, INTERNAL REVENUE,
    et al.,
            Defendants

                                  MEMORANDUM OPINION
                                      (April 12, 2016)
         Through this action, Plaintiff seeks to enjoin the Internal Revenue Service (“IRS”), the

Attorney General, officials of the IRS and the Department of Justice, and other related persons

from taking certain enumerated actions regarding the collection of taxes. All of these actions

pertain to activities undertaken by the IRS or the Department of Justice in circumstances in

which a person does not file a tax return. Before the Court is the United States’ [4] Motion to

Dismiss, filed on behalf of all of the defendants. Upon consideration of the pleadings, 1 the

relevant legal authorities, and the record for purposes of this motion, the Court GRANTS

Defendants’ [4] Motion to Dismiss. As explained further below, the Court concludes that it has

no jurisdiction over this action in light of the Anti-Injunction Act. Therefore, the Court concludes

that there is no need to reach Defendants’ other arguments in favor of dismissal. Furthermore, the




1
    The Court’s consideration has focused on the following documents:
    • Pl.’s Original Complaint (“Compl.”), ECF No. 1;
    • United States’ Mot. to Dismiss (“Defs.’ Mot.”), ECF No. 4;
    • Pl.’s Opp’n to Defs.’ Mot. to Dismiss (“Pl.’s Opp’n”), ECF No. 6 and
    • United States’ Reply in Supp. of Mot. to Dismiss (“Defs.’ Reply”), ECF No. 7.
In an exercise of its discretion, the Court finds that holding oral argument in this action would
not be of assistance in rendering a decision. See LCvR 7(f).

                                                  1
Court concludes that there is no basis for Plaintiff’s [8] Motion to Resolve Fact Disputes. That

motion is denied, as well, and this case is dismissed in its entirety.

                                        I. BACKGROUND

       The Court limits its presentation of the background to the key facts that are necessary for

the Court’s resolution of the fundamental issue presented in the pending motion: whether the

Court is deprived of jurisdiction over this action in light of the jurisdiction-stripping provision of

the Anti-Injunction Act.


A. Statutory and Regulatory Scheme
       Pursuant to Internal Revenue Code section 6020, “[i]f any person fails to make any return

required by any internal revenue law or regulation made thereunder at the time prescribed

therefor, or makes, willfully or otherwise, a false or fraudulent return, the Secretary [of the

Treasury] shall make such return from his own knowledge and from such information as he can

obtain through testimony or otherwise.” 26 U.S.C. § 6020(b)(1). Furthermore, “[a]ny return so

made and subscribed by the Secretary shall be prima facie good and sufficient for all legal

purposes.” Id. § 6020(b)(2). In other words, if a person fails to file a tax return, the Government

is required to produce a substitute return on behalf of the taxpayer, and that return may be used

for other tax-related purposes. See Byers v. C.I.R., 740 F.3d 668, 671 (D.C. Cir.), cert. denied,

135 S. Ct. 232, reh’g denied, 135 S. Ct. 887 (2014). Among other such purposes, substitute

returns may be used for the assessment of deficiencies against the taxpayers. See id. (“If a

taxpayer fails to file a return, the IRS may create a substitute tax form under 26 U.S.C. § 6020(b)

and file a notice of deficiency for the total amount it calculates as due.”).

       The regulations promulgated by the Department of the Treasury further elaborate this

scheme. Specifically, “[i]f no return is made, or if the return … does not show any tax, for the

                                                   2
purpose of the definition ‘the amount shown as the tax by the taxpayer upon his return’ shall be

considered as zero.” 26 C.F.R. § 301.6211-1(a). As a result, “if no deficiencies with respect to the

tax have been assessed, or collected without assessment, and no rebates with respect to the tax

have been made, the deficiency is the amount of the income tax imposed by subtitle A, the estate

tax imposed by chapter 11, the gift tax imposed by chapter 12, or any excise tax imposed by

chapter 41, 42, 43, or 44.” Id. In short, if no return has been filed, no deficiencies have already

been assessed or collected, and no tax has been paid via a rebate, the amount of the deficiency—

i.e., the amount owed by the taxpayer—is the amount of taxes due that is calculated by the IRS.

The IRS performs this calculation by creating a substitute return under section 6020(b).

       The applicable regulations further lay out the process for producing these substitute

returns. The regulations provide that the IRS and its agents “may make the return by gathering

information and making computations through electronic, automated or other means to make a

determination of the taxpayer’s tax liability.” 26 C.F.R. § 301.6020-1(b)(1). The regulations then

set out the parameters of the process for creating such a return:

       (2) Form of the return. A document (or set of documents) signed by the
       Commissioner or other authorized Internal Revenue Officer or employee shall be
       a return for a person described in paragraph (b)(1) of this section if the document
       (or set of documents) identifies the taxpayer by name and taxpayer identification
       number, contains sufficient information from which to compute the taxpayer's tax
       liability, and purports to be a return. A Form 13496, “IRC Section 6020(b)
       Certification,” or any other form that an authorized Internal Revenue Officer or
       employee signs and uses to identify a set of documents containing the information
       set forth in this paragraph as a section 6020(b) return, and the documents
       identified, constitute a return under section 6020(b). A return may be signed by
       the name or title of an Internal Revenue Officer or employee being handwritten,
       stamped, typed, printed or otherwise mechanically affixed to the return, so long as
       that name or title was placed on the document to signify that the Internal Revenue
       Officer or employee adopted the document as a return for the taxpayer. The
       document and signature may be in written or electronic form.

26 C.F.R. § 301.6020-1. Finally, as stated above, returns prepared in this manner by the IRS are

“good and sufficient for all legal purposes.” 26 C.F.R. § 301.6020-1(b)(3).
                                                  3
B. Plaintiff’s Claims and Relief Sought
       In his Complaint, Plaintiff essentially claims that the IRS falsifies records in the process

of creating substitute returns and that the Government then uses the allegedly falsified records in

taking legal action against Plaintiff and others. Plaintiff claims that the Government’s actions

violate the Administrative Procedure Act (“APA”), 5 U.S.C. § 702, and the Fifth Amendment to

the United States Constitution. The Court reserves any further presentation of facts underlying

these claims, to the extent that they are material to the Court’s resolution of issues raised by the

pending motion, for the discussion below. However, the Court presents in full the relief requested

by Plaintiff through the Complaint, as it pertains directly to the legal question before the Court.

Plaintiff requests that the Court:

       74. Enjoin IRS from presuming, in any case involving 1040 income taxes, that a zero
           amount due was shown on an imaginary return pursuant to any regulation, including
           §301.6211, or making any other improper assumptions/presumptions concerning
           Plaintiff as justification for falsifying IRS internal records;

       75. Enjoin the Commissioner, his representatives, agents, employees, attorneys, those
           persons in active concert or participation with him, from directly or indirectly:

              a.   Falsifying/manipulating, in the future, any computer system of records such
                   as the IMF, NMF, AIMS, BMF, CADE2, (for examples), which might be or
                   become associated with Plaintiff, by using any procedure associated with
                   requests to IRS to perform a substitute for return at the request of a victim,
                   when no such election was made, which precise act the Commissioner’s
                   employees committed, resulting in damage to Plaintiff;

              b.   Falsifying/manipulating, in the future, any computer system of records to
                   show IRS supposedly filed a substitute for return on a certain date, when no
                   such substitute for return was actually prepared on that date, which precise act
                   IRS committed, resulting in damage to Plaintiff;

              c.   Making or inferring in any single or series of “certifications” that might
                   reasonably be, or become, associated with Plaintiff, the false claims that a
                   Substitute For Return was supposedly prepared on a date when it was not,
                   which act the Commissioner may perform to damage Plaintiff, as he has
                   concerning others;

                                                  4
       d.    Creating “self-authenticating” certifications concerning records he maintains
             regarding Plaintiff to prevent IRS employees or expert witnesses from being
             cross-examined during tax court or district court cases regarding any system
             of IRS records, any individual income tax return, or any issue related thereto,
             which precise act the Commissioner commits routinely;

       e.    Knowingly using any falsified system of records which might be, or might
             reasonably become, associated with Plaintiff, for any purpose whatsoever,
             which precise act the Commissioner committed, resulting in damage to
             Plaintiff;
       f.    Creating or using a “dummy”, blank pretended return to form the basis for
             later pretension of making “changes” thereto, to circumvent the Defendants’
             lack of authority to perform substitute 1040 income tax returns;
76. Enjoin the Attorney General of the United States, her representatives, agents,
    employees, attorneys, those persons in active concert or participation with her, from
    directly or indirectly:

       a.    Using any fraudulent “self-authenticating” IRS document to prevent the cross-
             examination of IRS witnesses concerning 1.) authority of IRS to take any
             action, 2.) authority of any individual IRS employee to take any action, or 3.)
             accuracy of internal records maintained by IRS concerning individuals and the
             individual income tax;

       b.    Instructing United States Attorneys to conceal exculpatory evidence in IRS
             files concerning so-called non-filers, by using “self-authenticating”, but
             falsified, documents, provided by IRS;
       c.    Falsely stating or inferring in any document submitted, or to be submitted, to a
             United States Court, in cases involving “income tax non-filers”, the false
             claim that the authority Congress delegated to the Secretary at §6020(b)
             extends beyond its limitation to employment, excise and partnership taxes;

       d.    Submitting in any case before a United States Court, whether judicial or
             administrative, hearsay concerning IRS internal procedures which was
             procured by fraud of the IRS on United States tax court judges, which hearsay
             contradicts IRS actual internal practices;

77. Enjoin any artifice, scheme, device, sham, presumption or procedure by IRS or DoJ
    as part of any conspiracy to bypass the rights of individuals in connection with
    income taxes, in violation of 28 USC §241;

78. Grant Plaintiff such other relief, including court costs and cost of researching the
    scheme, as is just and equitable.

                                           5
Pl.’s Compl. ¶¶ 74-78.

                                     II. LEGAL STANDARD

       “Federal courts are courts of limited jurisdiction” and can adjudicate only those cases

entrusted to them by the Constitution or an Act of Congress. Kokkonen v. Guardian Life Ins. Co.

of Am., 511 U.S. 375, 377 (1994). The Court begins with the presumption that it does not have

subject matter jurisdiction over a case. Id. To survive a motion to dismiss pursuant to Rule

12(b)(1), a plaintiff bears the burden of establishing that the Court has subject matter jurisdiction

over its claim. Moms Against Mercury v. FDA, 483 F.3d 824, 828 (D.C. Cir. 2007). In

determining whether there is jurisdiction, the Court may “consider the complaint supplemented

by undisputed facts evidenced in the record, or the complaint supplemented by undisputed facts

plus the court’s resolution of disputed facts.” Coal. for Underground Expansion v. Mineta, 333
F.3d 193, 198 (D.C. Cir. 2003) (citations omitted). “At the motion to dismiss stage, counseled

complaints, as well as pro se complaints, are to be construed with sufficient liberality to afford

all possible inferences favorable to the pleader on allegations of fact.” Settles v. U.S. Parole

Comm’n, 429 F.3d 1098, 1106 (D.C. Cir. 2005). “Although a court must accept as true all factual

allegations contained in the complaint when reviewing a motion to dismiss pursuant to Rule

12(b)(1),” the factual allegations in the complaint “will bear closer scrutiny in resolving a

12(b)(1) motion than in resolving a 12(b)(6) motion for failure to state a claim.” Wright v.

Foreign Serv. Grievance Bd., 503 F. Supp. 2d 163, 170 (D.D.C. 2007) (citations omitted).

                                        III. DISCUSSION

       Defendants argue that this Court has no jurisdiction over any of the putative claims in this

case because of the jurisdiction-stripping provision of the Anti-Injunction Act. As explained

below, the Court agrees with Defendants that this Court is deprived of jurisdiction over this


                                                  6
action in its entirety by that statute. Therefore, the Court does not reach the Government’s

alternative argument that Plaintiff has no standing to bring this action. See Ruhrgas AG v.

Marathon Oil Co., 526 U.S. 574, 584-85 (1999) (law does not require particular sequencing of

jurisdictional issues). Moreover, in light of this conclusion, the Court may not address the

Government’s remaining argument that, even if the Court had jurisdiction over this case, the

Complaint would fail to state a claim. See Anderson v. Carter, 802 F.3d 4, 9-10 (D.C. Cir. 2015)

(“[O]nce we have established that we have no subject-matter jurisdiction, we can proceed no

further.”).

        Under the Anti-Injunction Act, except as explicitly provided by the statute, “no suit for

the purpose of restraining the assessment or collection of any tax shall be maintained in any court

by any person.” 2 26 U.S.C. § 7421(a). “The manifest purpose of § 7421(a) is to permit the

United States to assess and collect taxes alleged to be due without judicial intervention, and to

require that the legal right to the disputed sums be determined in a suit for refund.” Enochs v.

Williams Packing & Nav. Co., 370 U.S. 1, 7 (1962). “As the Supreme Court explained, the

provision reflected ‘appropriate concern about the ... danger that a multitude of spurious suits, or

even suits with possible merit, would so interrupt the free flow of revenues as to jeopardize the

Nation’s fiscal stability.’ ” Cohen v. United States, 650 F.3d 717, 724 (D.C. Cir. 2011) (quoting

Alexander v. “Americans United” Inc., 416 U.S. 752, 769 (1974) (Blackmun, J., dissenting)).

        While the Anti-Injunction Act does not bar all legal claims pertaining to taxation, it does

bar “those suits seeking to restrain the assessment or collection of taxes.” Id. (quoting Bob Jones

Univ. v. Simon, 416 U.S. 725, 737 (1974)). Framing a claim that aims to restrain the assessment



2
  Plaintiff does not claim that this action falls under one of the statutorily enumerated exceptions
to the jurisdiction-stripping provision.

                                                 7
or collection of taxes in constitutional terms does not open the courthouse door to such claims.

See We the People Found., Inc. v. United States, 485 F.3d 140, 143 (D.C. Cir. 2007) (no

jurisdiction over claim that seeks to “restrain the Government’s collection of taxes, which is

precisely what the Anti–Injunction Act prohibits, notwithstanding that plaintiffs have couched

their tax collection claim in constitutional terms.”).

        This Anti-Injunction Act directly strips this Court of jurisdiction over this case. As the

Court’s recitation of the relief sought by Plaintiff above indicates, Plaintiff seeks to restrain

various activities taken by the IRS, the Department of Justice, and associated government

officials to facilitate the assessment and collection of taxes from individuals who have not filed

tax returns. Plaintiff claims that he is not seeking to restrain the use of substitute returns,

wholesale. Instead, he argues that he only seeks to restrain the particular actions taken by the

Government to implement this scheme, which Plaintiff characterizes as fraudulent. See Pl.’s

Opp’n at 8 (“Said differently, if Plaintiff WERE seeking to prevent IRS from performing

substitute 1040 income tax returns, or using valid certifications, the AJA WOULD apply to bar

the case. But since he only seeks to enjoin the precise falsifications identified above concerning

IRS’ IMF records and public facing certifications, the AJA has no arguable application

whatsoever to this case.”). But any such differences are of no consequence. All the actions of

which Plaintiff complains and that are the bases for Plaintiff’s request for relief are actions taken

in the process of assessing and collecting taxes: from the presumption that the amount of taxes

paid by a non-filer is zero, Compl. ¶ 74, to falsifying and/or modifying the IRS computer record

system used to generate substitute returns, id. ¶ 75, to using those allegedly falsified returns and

certifications in proceedings related to the assessment and collection of taxes, id. ¶ 76. In light of

the relief requested, it is clear that this suit is barred by the Anti-Injunction Act in its entirety.



                                                    8
        Nor does Plaintiff’s claim that he only seeks to restrain unlawful activities constitute any

answer to Defendants’ jurisdictional argument. The Anti-Injunction Act strips this Court of

jurisdiction to consider claims that seek to restrain the “assessment or collection” of taxes even if

allegedly illegal acts serve as the bases for such a claim. Indeed, this very effect is the essence of

a jurisdictional provision such as the one found in the Anti-Injunction Act. It strips a court of

subject matter jurisdiction regardless of the supposed merits of a plaintiff’s statutory or

constitutional claim.

        Indeed, in what appear to be a similar challenge to the creation and use of substitute

returns, another district court judge also concluded that the Anti-Injunction Act withdrew the

district court’s subject matter jurisdiction. See Ellis v. Comm’r of Internal Revenue Serv., 67 F.

Supp. 3d 325, 333 (D.D.C. 2014), aff’d sub nom. Ellis v. C.I.R., 622 F. App’x 2 (D.C. Cir. 2015)

(Mem.). Furthermore, the judgment of the district court was affirmed by the United States Court

of Appeals for the District of Columbia Circuit in an unpublished opinion. The Court of Appeals’

decision rested wholly on its conclusion that “Appellant has not shown that the district court

erred in concluding that his claims are barred by the Anti-Injunction Act, the purpose of which is

to allow the government to assess and collect taxes without judicial interference.” Ellis, 622 F.

App’x at 3 (citations omitted). Insofar as Plaintiff argues that Ellis included different claims than

those in this case, the Court notes that it appears, based on the district court’s decision Ellis, that

the facts and the claims in the two cases have a high degree of similarity. See Ellis, 67 F. Supp.
3d at 328-29, 332-33. In any event, any differences between the two cases are ultimately

immaterial because the Court concludes the Anti-Injunction Act strips this Court of jurisdiction

over all of the claims in this case.




                                                   9
       Therefore, the Court dismisses this case for lack of subject matter jurisdiction, and the

Court does not reach Defendants’ alternative arguments as to why dismissal of this case is

required. Because the putative factual disputes raised by Plaintiff [8] Motion to Resolve Fact

Disputes are of no consequence to the resolution of the jurisdictional issues before the Court, the

Court denies that motion. Concomitantly, the Court denies as moot Defendants’ [9][10] Motion

to Strike Improper Surreply, through which Defendants seek to strike the Plaintiff’s submission

filed under the caption “Motion to Resolve Fact Disputes.”

                                       IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS Defendants’ [4] Motion to Dismiss;

DENIES Plaintiff’s [8] Motion to Resolve Fact Disputes; and DENIES AS MOOT Defendants’

[9][10] Motion to Strike Improper Surreply. This case is dismissed in its entirety.

       An appropriate Order accompanies this Memorandum Opinion.

Dated: April 12, 2016
                                                        /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge




                                                10